Citation Nr: 1302780	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-39 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim sought.

In June 2012, the Veteran testified before the undersigned at a Board hearing at the RO.  A copy of the transcript is of record.

At the hearing, and subsequent to the hearing, the Veteran's representative submitted additional medical evidence along with signed waivers of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include exposure to cannon/gunfire, which is consistent with the nature of his duties and circumstances of his service.

3.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence (to include the only, competent, probative opinions on the question of the etiology of this disability) tends to support a finding that the hearing loss as likely as not resulted from noise exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss due to noise exposure during his military service.  Specifically, he asserts that he was exposed to cannon/gunfire while serving aboard a ship in the Navy, where he had a ship duty as a "hot shell catcher."  

Regarding the Veteran's period of service, service treatment records reflect that on separation examination in December 1952, the Veteran's hearing was within normal limits bilaterally, based on the Whispered Voice Test (WVT).

December 2007 VA audiological testing, revealed pure tone thresholds, in decibels, as follows:


HERTZ





500
1000
2000
3000
4000
RIGHT
15
20
40
75
70
LEFT
15
30
65
70
75

During this audiological consult, the VA audiologist noted that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment.  The audiologist also noted that his test results were consistent with aging and noise-induced cochlear pathology, and there were no indications of external, middle, or retrochoclear ear disease.  She noted that the Veteran was exposed to noise as a gunner in the Navy.

The Veteran also underwent VA audiological testing in December 2008 and December 2010, as well as private testing in June 2012-all of which revealed a hearing loss disability for VA disability purposes.

The Veteran has also submitted private opinions from his ear, nose, and throat physician.  In June 2012, the Veteran's physician and audiologist submitted a letter, noting that it was at least as likely as not that the Veteran's hearing loss was caused by military acoustic trauma.  He noted that the Veteran reported that he was a commissary specialist in service, but he also had an ancillary duty as a "shell man," directly assisting the artillery crews firing five-inch cannons aboard an aircraft carrier.  The physician explained that, according to a medical publication, "'exposure to impulse noise could result in acoustic trauma from a limited number of exposures, including a single exposure, but can also result in conventional noise-induced hearing loss from extended periods of exposure to impulse noise over many weeks, months, or years.'"  This physician also submitted another letter, noting that after a thorough ear, nose, and throat examination, as well as a thorough review of the Veteran's audiogram, he determined that the Veteran had hearing loss due to noise-induced trauma while in active military service.  

First addressing the matter of in-service injury, the Board notes that the Veteran's available service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he directly assisted the artillery crews in firing the five-inch cannons aboard the aircraft carrier, and while doing so, incurred acoustic trauma.  He testified at his Board hearing that he stood less than two feet away from the cannons when they were fired, without the benefit of hearing protection.  The Board notes that the Veteran's service personnel records indicate that his Military Occupational Specialty (MOS) was a commissary specialist (baker).  The Veteran, however, did spend the majority of his service on an aircraft carrier, and it is reasonable to believe that he was given ship duties outside what was specified in his MOS.  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some noise exposure in service as a result of serving on a ship without the benefit of ear protection.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

On the matter of current disability, the Veteran clearly demonstrated on December 2007, December 2008, December 2010, and June 2012 testing that he has a diagnosis of bilateral hearing loss, for VA disability purposes.  See 38 C.F.R. § 3.385.

The Board further finds that considering the totality of the record-to particularly include statements made by the December 2007 VA audiologist and the June 2012 ear, nose, and throat physician-the collective evidence also supports a finding that there exists a medical nexus between current bilateral hearing loss and service.  As indicated above, the VA audiologist opined that it was at least as likely as not that the Veteran's in-service noise exposure was a contributing factor to his bilateral hearing loss.  While the VA examiner also noted that the Veteran's hearing loss was also consistent with aging, this statement, alone, does not diminish the role that in-service noise exposure might have had in the development of the Veteran's disability.  This is particularly so in light of the audiologist's comment that the Veteran's hearing loss was also consistent with noise-induced cochlear pathology.  Further, the Veteran's private ear, nose, and throat physician also found that his bilateral hearing loss was related to service.  These opinions support a finding that current bilateral hearing loss is related to service.  

The Board recognizes that neither person who provided an opinion reviewed the Veteran's service treatment records.  The Board notes, however, that the Veteran's service records only contain a WVT.  Such testing is, by its nature, inexact, and thus is not dispositive as to whether there may have been some downward shift in auditory acuity between entrance and separation from active duty.

The Veteran alleges that he first had a noticeable change in hearing soon after service.  It is acknowledged that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The opinions were based, in part, on the Veteran's credible and competent lay statements.

Thus, the only competent opinions on the nexus question tend to support the claim, and these opinions are not contradicted by any other competent evidence or opinion of record.  The Board points out that that VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss have been met.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


